DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 02/17/2022 have been entered. Claims 1, 2, 7, and 21-22 remain pending in the application, Claim 21 has been amended and Claim 22 is newly added. The amendments have overcome each and every 35 U.S.C. 112(b) rejection previously set forth
Election/Restrictions
Claim 22 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/26/2021. Claim 22 includes the limitation of two elongate spools having multiple discrete diameters, which appears to be drawn to non-elected Species 3, while the originally elected invention is drawn to a Species 1 with two elongate spools having a consistent diameter along their length. 
Information Disclosure Statement
The Information Disclosure Statement filed on 02/17/2022 cited foreign reference JP 2021536292, however a legible copy of this foreign patent document was not included with the submission of the IDS. For this reason, reference JP 2021536292 has not been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beers (US 2016/0143396).
Regarding Claim 1, Beers teaches an article of footwear (100), comprising: a midsole (104); an upper (102) secured with respect to the midsole and forming a throat (107); a plurality of laces (collective referred to by reference character 115, or individually 111, 112, 113, and 114) extending across the throat of the upper (Fig. 1 shows the plurality of laces (115) extending across the throat (107) of the upper (102)); and a motorized lacing system (202) positioned within the midsole, configured to engage with a primary lace (250) to increase and decrease tension on the primary lace, the motorized lacing system comprising: a motor (230); a lace spool (240), operatively coupled to the motor (Fig. 2 shows the lace spool (240) coupled to the motor (230) via a driveshaft (232)), configured to spool and unspool the primary lace based on an action of the motor; and an elongate spool (270), the primary lace coupled to the elongate spool (paragraph [0057], “a first attachment portion 260 of first belt 250 may be directly attached to a yoke member 270”), configured to spool and unspool the plurality of laces based on operation of the motor and via the primary lace, each of the plurality of laces spaced along the elongate spool from one another (Fig. 2 shows the plurality of laces (115) spread out from one another along the elongate spool (270)). It is noted that the functional recitations of “configured to engage with a primary lace to increase and decrease tension on the primary lace,” “configured to spool and unspool the primary lace based on an action of the motor,” and “configured to spool and unspool the plurality of laces based on operation of the motor and via the primary lace” does not provide any additional structural limitations of the claimed invention, however Beer’s article of footwear is capable of increasing and decreasing tension on the primary lace as well as spooling and unspooling the primary lace and the plurality of laces via the motor. 
Regarding Claim 2, Beers teaches all of the limitations of the article of footwear of Claim 1, as disclosed in the rejections above. Beers further teaches wherein the elongate spool has a circular cross section (paragraph [0059] discloses “yoke member 270 has an approximately cylindrical bar or rod shape,” wherein the cross section of a cylinder is a circle).
Regarding Claim 7, Beers teaches all of the limitations of the article of footwear of Claim 2, as disclosed in the rejections above. Beers further teaches wherein the elongate spool is cylindrical (paragraph [0059] discloses “yoke member 270 has an approximately cylindrical bar or rod shape”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Beers (US 2016/0143396), hereinafter referred to as Beers ‘396, in view of Beers et al. (US 2017/0265574), hereinafter referred to as Beers ‘574.
Regarding Claim 21, Beers ‘396 teaches an article of footwear (100), comprising: a midsole (104); an upper (102) secured with respect to the midsole and forming a throat (107); a plurality of laces (collective referred to by reference character 115, or individually 111, 112, 113, and 114) extending across the throat of the upper (Fig. 1 shows the plurality of laces (115) extending across the throat (107) of the upper (102)); and a motorized lacing system (202) positioned within the midsole, configured to engage with a primary lace (250) to increase and decrease tension on the primary lace, the motorized lacing system comprising: a motor (230); a lace spool (240), operatively coupled to the motor (Fig. 2 shows the lace spool (240) coupled to the motor (230) via a driveshaft (232)), configured to spool and unspool the primary lace based on an action of the motor; and a first elongate spool (see annotated Fig.) and a second elongate spool (see annotated Fig.), each of the first and second elongate spools configured to spool and unspool the plurality of laces based on operation of the motor and via the primary lace, each of the plurality of laces spaced along the elongate spool from one another (annotated Fig. 2 shows the plurality of laces (115) spread out from one another along the first and second elongate spools (270)) wherein the first and second elongate spools have a circular cross section, wherein the first and second elongate spools are cylindrical (paragraph [0059] discloses “yoke member 270 has an approximately cylindrical bar or rod shape,” wherein the first and second elongate spools are collectively referred to as the yoke, and further wherein the cross section of a cylinder is a circle). It is noted that the functional recitations of “configured to engage with a primary lace to increase and decrease tension on the primary lace,” “configured to spool and unspool the primary lace based on an action of the motor,” and “configured to spool and unspool the plurality of laces based on operation of the motor and via the primary lace” does not provide any additional structural limitations of the claimed invention, however Beer’s article of footwear is capable of increasing and decreasing tension on the primary lace as well as spooling and unspooling the primary lace and the plurality of laces via the motor.
Beers ‘396 does not teach wherein the primary lace is coupled to the first and second elongate spools.
Attention is drawn to Beers ‘574, which teaches an analogous article of footwear. Beers ‘574 teaches an article of footwear (100), comprising: a midsole; an upper (102) secured with respect to the midsole (paragraph [0033], “Sole structure 106 is secured to upper 102 and extends between a foot and the ground when article 100 is worn. In different embodiments, sole structure 106 may include different components. For example, sole structure 106 may include an outsole. Sole structure 106 may further include a midsole”) and forming a throat (134); a plurality of laces (146) extending across the throat (134) of the upper (102) (Fig. 1 shows the plurality of laces (146) extending across the throat (134) of the upper); and a motorized lacing system (200) positioned partially within the midsole, configured to engage with a primary lace (210) to increase and decrease tension on the primary lace, the motorized lacing system comprising: a motor (302); a lace spool (300), operatively coupled to the motor (302) (Fig. 3 shows the lace spool (300) operatively coupled to the motor (302)), configured to spool and unspool the primary lace based on an action of the motor (paragraph [0044], “power source 304 may power motor 302 to turn reel member 300,” wherein turning the reel member would spool and unspool the primary lace (312)); and a first elongate spool (430) and a second elongate spool (450), the primary lace (210) coupled to the first and second elongate spools (Fig. 5 shows the primary lace (210) coupled to the first (430) and second (450) elongate spools, each of the plurality of laces (146) spaced along the elongate spools from one another (Fig. 5 shows the plurality of laces spaced along the elongate spools (4350, 450) from one another).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beers ‘396 to include the teachings of Beers ‘574 such that the primary lace is coupled to the first and second elongate spools as it is the simple substitution of one known lacing engine configuration for another. 

    PNG
    media_image1.png
    745
    601
    media_image1.png
    Greyscale

Response to Arguments
Regarding the 35 U.S.C. 102 and 35 U.S.C. 103 rejections of Claims 1, 2, 7, and 21, Applicant has requested that the Claims be held in abeyance until the patentability of Claim 22 is determined. Examiner notes that Claim 22 has been withdrawn for being drawn to a non-elected species, and the 35 U.S.C. 102 and 35 U.S.C. 103 rejections of Claims 1, 2, 7, and 21 will NOT be held in abeyance. Further, under 37 CFR 1.111, Applicant is required to fully respond to the rejections as set forth above by distinctly and specifically pointing out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references will NOT comply with the requirements of this section.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Beers et al. (US 2018/0153263) teaches an article of footwear comprising a midsole, an upper, a plurality of laces and a motorized lacing system placed in the midsole and comprising an elongate spool to spool and unspool the plurality of laces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HALEY A SMITH/Examiner, Art Unit 3732       
    
                                                                                                                                                                                                                                                                                                                                                                                   /KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732